EXHIBIT 16.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com November 17, 2011 U.S. Securities and Exchange Commission 100 F. Street, NE Washington, DC 20549-7561 Re: Core Health Care Network, Inc. SEC File No. 000-53714 Dear Ladies and Gentlemen: We have read the statements of Core Health Care Network, Inc. (the “Company”) in Item 4.01 on Form 8-K/A Amendment No. 1 dated August 25, 2011 and we are in disagreement with such statements made in paragraph no. 1 as they pertain to our firm.Specifically – there has been no disagreement over unpaid bills.The Company has simply chosen not to pay its outstanding bill to our firm. We agree with statements made in paragraph no. 2 as they relate to our firm.We have no basis to agree or disagree with other statements of the registrant contained therein. Yours truly, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
